Title: To Thomas Jefferson from Andrew Ellicott, 18 April 1803
From: Ellicott, Andrew
To: Jefferson, Thomas


            
              Dear Sir
              Lancaster April 18th. 1803
            
            A few days ago I received a letter from Mr. John Vaughan from which the following is an extract, “I am desired by a person in the District of Maine Kennebeck River, to enquire as soon as may be of Mr. Ellicott the cost of a Box, with the sextant, and portable horizon, and a place for an Arnold watch, (such as Mr. Ellicott describes in the 5th. Vol. of the Phil: Trants.,) we have the Watch, and wish for the rest made under the inspection of Mr. E. if possible if it can be done reasonably in order to settle longitudes, and latitudes, in this country.”—
            I immediately replied to Mr. Vaughan’s letter, and undertook to have the apparatus for an artificial, or portable horizon, made in this place under my own inspection.—
            Notwithstanding the manner in which this business is covered, I feel a strong presumption that the apparatus is for Captn. Lewis, and under this impression I have enclosed a few remarks for his use.
            I expect shortly to have a work out of the press on which I have been engaged for some time, and which has been much longer delayed than I intended, owing to the little time I have to spare from manual labour, and the duties of my office.—As soon as this work is handed to the Publick I intend publishing a small treatise on practical astronomy as connected with geography, for the use of such persons as may be exploring our extensive western regions, and capable of making the necessary observations.—
            In a few weeks I shall have another communication ready for the national Institute, a body of men, from whom I have received much more attention than from any in my own country.—The celebrated la Lande is dead, he has not perhaps left an equal behind:—he sent me his works shortly after I came to this place:—Delambre has likewise promised me a large work on which he has been long employed, it will be published this summer.—
            My new pendulum, which was the work of five sundays, exceeds my warmest expectations.
            
            I am Sir, with sentiments of great esteem, your sincere friend and Hbl: Servt.
            
              Andw; Ellicott.
            
          